            Case 1:20-cv-06539-JMF Document 51 Filed 08/28/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK




 In re Citibank August 11, 2020 Wire Transfers                 No. 20 Civ. 06539 (JMF)




                         STIPULATION AND [PROPOSED] ORDER

       WHEREAS, this action concerns funds that were paid on August 11, 2020 to entities,

including non-Defendant lenders, customers, funds, CLOs, or accounts (the “Non-Defendant

Funds”) managed or advised by Brigade Capital Management, LP, HPS Investment Partners, LLC,

Symphony Asset Management, LLC, Bardin Hill Loan Management LLC, Investcorp Credit

Management US LLC, Greywolf Loan Management LP, Zais Group LLC, Allstate Investment

Management Company, Medalist Partners Corporate Finance LLC, Tall Tree Investment

Management LLC, and New Generation Advisors LLC (collectively, the “Defendants”);

       IT IS HEREBY AGREED AND ORDERED THAT:

       1.       Each Defendant will comply with any and all applicable orders of the Court and

take all reasonable steps to direct and/or request that the various Non-Defendant Funds managed

or advised by such Defendant comply with any and all applicable orders of the Court.

       2.       Each Defendant will not assert that orders of the Court do not apply to the

Non-Defendant Funds managed or advised by such Defendant.

       3.       Each Defendant will request that the Non-Defendant Funds managed or advised by

such Defendant inform the Defendant promptly if they do not intend on complying with applicable

orders of the Court, and each Defendant will inform Citibank, N.A., through counsel, promptly of

the receipt of any such notice.


                                          Page 1 of 2
        Case 1:20-cv-06539-JMF Document 51 Filed 08/28/20 Page 2 of 2




Dated: August 28, 2020
       New York, New York


    MAYER BROWN LLP                   QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: /s/ Matthew D. Ingber         By: /s/ Benjamin Finestone
    Matthew D. Ingber                 Michael Carlinsky
    Christopher J. Houpt              Robert Loigman
    Michael Rayfield                  Benjamin Finestone
    Allison J. Zolot                  Adam M. Abensohn
    Luc W. M. Mitchell                Zachary Russell
    Anjanique M. Watt                 51 Madison Avenue, 22nd Floor
    1221 Avenue of the Americas       New York, New York 10010
    New York, New York 10020          (212) 849-7000
    (212) 506-2500
                                      Bennett Murphy
    THE LAW OFFICES OF                865 S. Figueroa Street, 10th Floor
    JOHN F. BAUGHMAN,                 Los Angeles, CA 90017
    PLLC                              (213) 443-3000

    John F. Baughman                 Attorneys for Defendants
    Nathaniel Marmon
    299 Broadway, Suite 207
    New York, New York 10007
    (347) 241-6347

    Attorneys for Citibank

                                      SO ORDERED:

Dated: August ___, 2020
       New York, New York             ____________________________________
                                      HON. JESSE M. FURMAN
                                      UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
